                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544 DMG (AGRx)                                    Date    October 26, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    1 of 4

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

Proceedings: IN CHAMBERS—ORDER RE OCTOBER 23, 2020 STATUS
             CONFERENCE

       On September 18, 2020, the Court granted in part and denied in part Plaintiffs’ request for
a remedy for ongoing breaches of Paragraphs 14 and 18 of the Flores Settlement Agreement
(“FSA”) by Defendant Immigration and Customs Enforcement (“ICE”). [Doc. # 987.] In
accordance with those provisions, as well as Paragraphs 12A and 29 of the FSA, the Court ordered
ICE to disseminate to Class Members and their parents or guardians a Notice of Rights, as revised
by the Court, and to issue to its employees an updated policy or instruction regarding the FSA.
Sept. 18, 2020 Order at 3–4 [Doc. # 987].

        On October 16, 2020, the parties submitted a Joint Report regarding the Court’s Revised
Notice of Rights setting forth their proposed revisions and disagreements as to the Notice. [Doc.
# 1007.] The Joint Report also included the first draft of an ICE Directive setting forth proposed
instructions for ICE personnel to disseminate the Notice of Rights and implement a procedure by
which Class Members and their parents can affirmatively, knowingly, and voluntarily consent to
the release of a child to a vetted custodian under Paragraph 14 of the FSA. [Doc. # 1007-1.] On
October 21, 2020, Plaintiffs and Amici Curiae Human Rights Watch, Amnesty International, Aldea
- The People’s Justice Center, Proyecto Dilley, and the Refugee and Immigrant Center for
Education and Legal Services (“RAICES”) filed responses to Defendants’ draft ICE Directive with
their suggested edits to the Directive’s language. [Doc. ## 1010, 1011.]

        The Court held a status conference on October 23, 2020 to discuss the Proposed Notice
and ICE Directive, as well as the October Juvenile Coordinator Reports [Doc. # 996] and the
parties’ Joint Status Report on (1) additional remedies related to the Notice of Rights suggested by
Amici, (2) video interviews of families and inspections of Family Residential Centers (“FRCs”),
and (3) provision of certain information to Class Counsel [Doc. # 1002].

       At the status conference, the Court emphasized that it is incumbent upon Defendants to
have a procedure in place to effectuate the release rights agreed upon in Paragraph 14 of the FSA.

 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 85-4544 DMG (AGRx)                                   Date   October 26, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    2 of 4

The Court directed the parties and Amici to meet and confer, under the supervision of the
Independent Monitor Andrea Ordin, to finalize the Notice of Rights and ICE Directive, as well as
to meet and confer on the other specific topics raised.

         In light of the foregoing, the Court ORDERS the following:

         1.     Defendants shall continue to release Class Members from their custody without
                unnecessary delay in a manner consistent with the FSA and the Court’s prior
                Orders, and consistent with concern for the particular vulnerability of minors,
                especially during the pandemic. FSA at ¶¶ 11, 14 [Doc. # 101].

         2.     The Court will e-mail to the parties and Amici the Court’s additional edits to the
                draft Notice of Rights and to the ICE Directive, having considered the parties’
                proposed revisions. With the Independent Monitor Ms. Ordin presiding, the parties
                and Amici shall meet and confer regarding the Court’s edits/comments to the
                proposed Notice of Rights and the ICE Directive and attempt to finalize the
                language in both. The parties shall file a Joint Status Report regarding the Notice
                of Rights and ICE Directive by November 30, 2020.

         3.     The Juvenile Coordinators shall file their next interim reports by November 16,
                2020, covering the topics listed in the April 24, 2020 Order [Doc. # 784] and
                compliance with the Court’s order regarding minors held under Title 42 authority
                [Doc. # 976].

                a. The ICE Juvenile Coordinator shall also provide:

                        i. Specific explanations for the continued detention of each minor
                           detained at an FRC beyond 20 days, which the Juvenile Coordinator will
                           review with the Independent Monitor, Andrea Ordin, before submitting
                           the updated report to the Court;

                       ii. Specific updates on the status of the FRC licensing regulations in the
                           State of Texas and Defendants’ efforts to obtain licensing of the FRCs
                           in Texas, if available; and

                      iii. Updates on the implementation of the new ICE COVID-19 protocol,
                           particularly in light of the Independent Monitor’s forthcoming interim
                           report on “safe and sanitary” conditions at the FRCs.

 CV-90                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.     CV 85-4544 DMG (AGRx)                                     Date   October 26, 2020

Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    3 of 4


              b. The ORR Juvenile Coordinator shall also identify the ORR facilities where any
                 Class Member has contracted COVID-19 while already housed at the facility,
                 rather than being diagnosed with COVID-19 at intake.

              c. Plaintiffs, Defendants, and Amici may file responses, if any, to these interim
                 reports by November 23, 2020, after first meeting and conferring regarding
                 areas of dispute and attempting to achieve resolution.

        4.    The parties shall continue to meet and confer on the areas on which they agreed to
              further discussions in their October 9, 2020 Joint Status Report. [Doc. # 1002.]
              Those areas include: (1) preparation of a poster or other methods by which to
              disseminate the Notice of Rights and other suggestions of Amici for notice process;
              (2) video conference interviews with Class Members and video inspections of the
              FRCs; (3) provision of information of the reasons for placement of Class Members
              in a particular detention facility. The parties also shall meet and confer regarding
              the need for Defendants’ Motion to Lift Restriction in Paragraph 4.e of the June 26,
              2020 Order [Doc. # 1006] in light of the Court’s statements at the status conference.
              The parties shall provide an update on these discussions in a Joint Status Report to
              be filed by November 23, 2020.

        5.    To the extent they have not yet done so, Defendants shall provide their current
              internal instructions and policies to Plaintiffs’ counsel, pursuant to Paragraph 29 of
              the FSA.

        6.    Dr. Paul Wise and the Independent Monitor Andrea Ordin shall continue to provide
              enhanced monitoring of the FRCs’ care of minors, and shall have the ability to
              (a) request and obtain copies of medical care data and policies; (b) have telephone
              or videoconference access to persons most knowledgeable at the FRCs with whom
              they can discuss the baseline of custodial medical care, health care protocols, and
              COVID-19 prevention practices; (c) consider protocols for identifying minors who
              have serious medical conditions that may make them more vulnerable to COVID-
              19; (d) interview minors with serious medical conditions or, as appropriate, their
              parents; and (e) make such recommendations for remedial action that they deem
              appropriate. They shall also continue to monitor any hoteling of minors, under the
              authority discussed in the Court’s July 25, 2020 Order. [Doc. # 887.]



CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.     CV 85-4544 DMG (AGRx)                                   Date   October 26, 2020

Title Jenny L. Flores, et al. v. William P. Barr, et al.                           Page    4 of 4

              a. The parties and Amici may file any response or objection within seven days of
                 the filing of the Independent Monitor’s next interim report on the conditions at
                 FRCs.

        7.    The Court shall hold a further video or telephonic status conference on December
              4, 2020 at 11:00 a.m. to discuss the Notice of Rights, ICE Directive, Juvenile
              Coordinator reports, Joint Status Reports, and compliance with the Court’s Orders.

IT IS SO ORDERED.




CV-90                            CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
